DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7-9, 12-13, 16 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Simon et al (Pub. No.:  US 2008/0081982) 
Regarding claims 1, 9, Simon et al disclose a computer-implemented method comprising:
selecting a plurality of fiduciary points on a diagnostic image of an organ [see 0075] by disclosing selecting and storing particular points (e.g. fiducial points 60) from the pre-acquired images and the landmarks or fiducial points are identifiable on the images and identifiable and accessible on the patient 14 [see 0075];
generating a file storing instructions for printing a three-dimensional model of the organ based on the diagnostic image [see 0053] by disclosing saving, digitally manipulating, or printing a hard copy image of the received image data [see 0053].
wherein the file stores instructions for a base material (base 102) and a first contrast material (body/cavity 104) [see 0055, 0085-0105] by disclosing fiducial markers 90 can also include a body or cavity 104 extending from the base 102. The body or cavity 104 can include a material that is imageable in a selected imaging modality. For example, the cavity 104 can include a material that is imageable in a CT, MRI, a PET scan [see 0055];
wherein the file stores instructions for printing the plurality of fiduciary points and a surgical mark using the first contrast material [see 0053] by disclosing saving, digitally manipulating, or printing a hard copy image of the received image data [see 0053];
receiving a model image of the three-dimensional model, wherein the first contrast material is visible in the model image [see 0021, 0025, 0031-0032, 0055] by disclosing body or cavity 104 can include a material that is imageable in a selected imaging modality. For example, the cavity 104 can include a material that is imageable in a CT, MRI, a PET scan [see 0055];
outputting a superimposed image file by superimposing the diagnostic image with the model image using the plurality of fiduciary points [see 0048] by disclosing displaying an icon representing a position of an instrument superimposed on the image data [see claim 2, 0048].

Regarding claims 4, 12, Simon et al disclose wherein the first contrast material comprises a metallic material [see 0018] by disclosing a dynamic reference frame can be attached to any appropriate structure, such as a bone screw, an adhesive base, an orifice [see 0018, 0021, 0025, 0031-0032, 0055] by disclosing body or cavity 104 can include a material that is imageable in a selected imaging modality. For example, the cavity 104 can include a material that is imageable in a CT, MRI, a PET scan [see 0055].

Regarding claims 5, 13, Simon et al disclose wherein the first contrast material comprises a composite material, wherein the composite material comprises a polymer matrix and a reinforcement, wherein the reinforcement is selected from the group consisting of: a metal, and a ceramic [see 0054] by disclosing the markers 90 can include an adhesive base 102 [see 0054, 0021, 0025, 0031-0032, 0055] by disclosing body or cavity 104 can include a material that is imageable in a selected imaging modality. For example, the cavity 104 can include a material that is imageable in a CT, MRI, a PET scan [see 0055].

Regarding claim 7, Simon et al wherein outputting the superimposed image file further comprises: 
respectively matching fiduciary points in the diagnostic image with fiduciary points in the model image [see 0008] by disclosing comparing a computer readable fiducial template to the image data to identify fiducial points in the image data [see 0008] and saving the superimposed image file in a patient medical record [see 0053] by disclosing saving, digitally manipulating, or printing a hard copy image of the received image data [see 0053].

Regarding claims 8, 16, Simon et al disclose wherein the diagnostic image and the model image each comprise a respective computed tomography (CT) image [see 0031-0032].

Claim(s) 17 and 20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Gole (Pub. No.:  US 2013/0172731).
Regarding claim 17, Gole discloses an apparatus comprising: 
a three-dimensional model, wherein the three-dimensional model comprises [see 0070-0080]: 
a thermoplastic base material (cast (e.g. a plaster cast)) geometrically approximating an organ [see 0070-0080];
a plurality of fiduciary points integrated in the three-dimensional model, wherein the plurality of fiduciary points comprises a first contrast material [see 0070-0080] by disclosing in the model 24 is filled with a radiopaque marker 36 and the contrast and brightness of the 3-dimensional volumetric images can be adjusted to distinguish the radiopaque marker 36 (or "virtual implant") from the material of the model 24 and the underlying anatomy visible in the pre-surgical patient CBCT or CT scan [see 0070-0080];
a first surgical mark (surgical guide, emphasis added) integrated in the three-dimensional model [see 0070-0080] by disclosing the hole (simulated osteotomy) in the model 24 is filled with a radiopaque marker 36 (FIG. 3) [see 0070-0080]; 
wherein the first surgical mark comprises a second (resinous plastic material, metal) contrast material [see 0070-0080].

Regarding claim 20, Gole discloses wherein the first contrast material comprises a metallic material [see 0078] by disclosing a new surgical guide 34 can be made from the model/cast 24, such as shown in FIGS. 5-7B. To produce the surgical guide 34, at least a portion of the radiopaque marker is removed from model 24, such as by drilling a pilot hole 40 into the center of the radiopaque marker 36 (FIG. 6), inserting a guide element 42 (such as an insert handle, a sleeve, an indexing pin, or a stud) in the pilot hole 40. As shown in FIG. 7A, an upper end portion 42a of the guide element 42 projects outwardly from the pilot hole 40 and can be used to precisely position a surgical guide hole 44 that may be lined with a metal ring 46 in surgical guide 34, which is typically made of a resinous plastic material that is heated and conformed over the representative teeth 26 of the model/cast 24 [see 0078].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3. 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al (Pub. No.:  US 2008/0081982) in view of Piron et al (Pub. No.:  US 2016/0324664)
Regarding claims 2-3, 10-11, Simon et al don’t disclose wherein the plurality of fiduciary points comprises an extremal fiduciary point in the diagnostic image of the organ located on a first portion of the organ having a curvature above a first threshold and wherein the plurality of fiduciary points comprises a non-extremal fiduciary point in the diagnostic image of the organ located on a second portion of the organ having a second curvature below the first threshold, wherein the non-extremal fiduciary point has a location defined, in part, by the extremal fiduciary point.
Nonetheless, Piron et al disclose wherein the plurality of fiduciary points comprises an extremal (fiducial points positioned on the boundary relied on as the extremal points, emphasis added) fiduciary point in the diagnostic image of the organ located on a first portion of the organ having a curvature above a first threshold and wherein the plurality of fiduciary points comprises a non-extremal fiduciary point in the diagnostic image of the organ located on a second portion of the organ having a second curvature below the first threshold, wherein the non-extremal fiduciary point has a location defined, in part, by the extremal fiduciary point [see 0087-0097, 0102].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Simon et al and Piron et al by the plurality of fiduciary points comprises an extremal fiduciary point in the diagnostic image of the organ located on a first portion of the organ having a curvature above a first threshold and wherein the plurality of fiduciary points comprises a non-extremal fiduciary point in the diagnostic image of the organ located on a second portion of the organ having a second curvature below the first threshold, wherein the non-extremal fiduciary point has a location defined, in part, by the extremal fiduciary point; because determining the boundary may include quality assurance checks [see 0097, Piron et al].

Claim(s) 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al (Pub. No.:  US 2008/0081982) in view of Zhu (Pub. No.:  US 2008/0123910).
Regarding claims 6, 14, Simon et al disclose wherein a second contrast material is visible in the model image, [see 0054] by disclosing the markers 90 can include an adhesive base 102 [see 0054, 0021, 0025, 0031-0032, 0055] by disclosing body or cavity 104 can include a material that is imageable in a selected imaging modality. For example, the cavity 104 can include a material that is imageable in a CT, MRI, a PET scan [see 0055] and wherein the additive is selected from the group consisting of: iodine, barium sulfate, gadolinium, and metal
Simon et al don’t disclose wherein the second contrast material comprises an ink having an additive, wherein a surface of the three-dimensional model is marked using the ink.
Nonetheless, Zhu discloses a surface of the three-dimensional model is marked using the ink [see 0044, 0056, 0072, 0081] by disclosing the feature points are marked with ink and/or a fiducial device such that the precise locations of the feature points can also be identified in the real time video images [see 0044].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Simon et al and Zhu by having a surface of the three-dimensional model is marked using the ink; for identification purposes [see 0057]

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Simon et al (Pub. No.:  US 2008/0081982) in view of Xia et al (Pub. No.:  US 2010/0286568).
Regarding claim 15, Simon et al don’t disclose wherein the three-dimensional model further comprises a radiolucent base material.
Nonetheless, Xia et al disclose the attachment device comprises a radiolucent material which may be capable of being scanned [see 0043-0044].
a user may create a representation of a subject and manipulate the representation to determine a desired orientation and position. This representation may be a three-dimensional model or an image on a display [see 0076] and wherein the radiolucent material comprises a dental acrylic material [see claim 43].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Simon et al and Xia by using a radiolucent base material; to minimize interference; thereby increasing signal to noise ratio.

Claim(s) 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gole (Pub. No.:  US 2013/0172731) in view of Zhu (Pub. No.:  US 2008/0123910).
Regarding claim 18, Gole discloses wherein the second surgical mark is on a surface of the three- dimensional model [see 0078] by disclosing a new surgical guide 34 can be made from the model/cast 24, such as shown in FIGS. 5-7B. To produce the surgical guide 34, at least a portion of the radiopaque marker is removed from model 24, such as by drilling a pilot hole 40 into the center of the radiopaque marker 36 (FIG. 6), inserting a guide element 42 (such as an insert handle, a sleeve, an indexing pin, or a stud) in the pilot hole 40. As shown in FIG. 7A, an upper end portion 42a of the guide element 42 projects outwardly from the pilot hole 40 and can be used to precisely position a surgical guide hole 44 that may be lined with a metal ring 46 in surgical guide 34, which is typically made of a resinous plastic material that is heated and conformed over the representative teeth 26 of the model/cast 24 [see 0078]
Gole doesn’t disclose wherein the second contrast material comprises an ink having an additive, wherein the additive is selected from the group consisting of: iodine, barium sulfate, gadolinium, and metal.
Nonetheless, Zhu discloses a surface of the three-dimensional model is marked using the ink [see 0044, 0056, 0072, 0081] by disclosing the feature points are marked with ink and/or a fiducial device such that the precise locations of the feature points can also be identified in the real time video images [see 0044].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Gole and Zhu by having a surface of the three-dimensional model is marked using the ink; for identification purposes [see 0057].

Regarding claim 19, Gole discloses wherein the first contrast material (radiopaque material) and the second contrast material (resinous plastic material, metal) are visible in a computed tomography (CT) scan [see 0070-0080].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793